Exhibit 10.3(w)

IAE PROPRIETARY INFORMATION

 

LOGO [g273260ex10_3logo.jpg]

628 Hebron Avenue, Suite 400

Glastonbury, CT 06033 USA

November 8, 2011

Mr. Mark Powers

Senior Vice President and Treasurer

JetBlue Airways Corporation

118-29 Queens Boulevard

Forest Hills, NY 11375

 

Subject: Side Letter No. 32 to the V2500 General Terms of Sale Agreement between
JetBlue Airways Corporation and IAE International Aero Engines AG dated May 4,
1999.

Ladies and Gentlemen:

We refer to the General Terms of Sale Agreement dated May 4, 1999 between IAE
International Aero Engines AG (“IAE”) and JetBlue Airways Corporation
(“JetBlue”), as amended from time to time, such contract being hereinafter
referred to as the “Agreement”.

Unless expressly stated to the contrary, and to the extent possible, capitalized
terms used in this Side Letter Agreement No. 32 (“Side Letter No. 32”) shall
have the same meaning given to them in the Agreement. In the event of a conflict
between the terms and provisions of this Side Letter No. 32 and those of the
Agreement, this Side Letter No. 32 shall govern.

NOW, THEREFORE, the Parties hereby agree as follows:

 

1. Revision to Exhibit B-1

 

  1.1 The Parties hereby agree that Exhibit B-1 to the Agreement, Aircraft
Delivery Schedules, is hereby deleted in its entirety and replaced by the
revised delivery schedule attached as Appendix 1 hereto which captures the
amendments as set forth in Clause 2 below.

 

2. Aircraft Re-Basing

 

  2.1. Firm Aircraft No. 122, with actual delivery date of [***] 2011, shall be
[***].

 

  2.2. Firm Aircraft No. 122 shall receive [***].

 

  2.3. The [***] upon delivery and acceptance of Firm Aircraft No. 122 shall be
[***] as set forth in Section D of Side Letter No. 25 to the Agreement, if
applicable.

 

[***]

Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

3. Miscellaneous

 

  3.1 This Side Letter No. 32 is not, and shall not be construed as, a waiver of
either Party’s rights or remedies.

 

  3.2 This Side Letter No. 32 contains matters of a confidential and proprietary
nature and is delivered on the express condition that its terms shall not be
disclosed to any third party or reproduced in whole or in part for anyone other
than the parties hereto without the other party’s prior written consent, unless
otherwise stated herein.

 

  3.3 This Side Letter No. 32 constitutes a valid, legal, binding obligation.
This Side Letter No. 32 shall be construed and interpreted in accordance with
the laws of the State of Connecticut, United States of America with the
exception of its conflict of law provisions.

 

  3.4 This Side Letter No. 32 may be executed in one or more counterparts, each
of which when so executed and delivered shall be an original but shall
constitute one and the same instrument.

Except as expressly amended by this Side Letter No. 32, all provisions of the
Agreement (as amended from time to time by various side letters and amendments)
remain in full force and effect.

 

Very truly yours,     Agreed to and accepted on behalf of IAE International Aero
Engines AG     JetBlue Airways Corporation

/s/ Debarshi Mandal

   

/s/ Mark D. Powers

Name     Name

Commercial Manager

   

CFO

Title     Title

11/10/11

   

11/10/11

Date     Date

 

Page 2 of 8



--------------------------------------------------------------------------------

APPENDIX 1

Exhibit B-1

Aircraft Delivery Schedules

As of October 2011

 

 

Glossary Notes:

 

•  

Delivered Aircraft are indicated by Italics typeface

 

•  

Existing Firm Aircraft are indicated by normal typeface

 

•  

Incremental Firm Aircraft are indicated by an asterisk (*)

 

•  

2004 Incremental Aircraft, including all 2004 Incremental Aircraft and all
Option Aircraft are indicated by bold typeface.

 

•  

Applicable escalation formulae, indicated for the calculation of Fleet
Introductory Assistance credits, are in accordance with Side Letter No. 13 and
Side Letter No. 17 to the Agreement, as amended by Side Letter No. 25 to the
Agreement.

 

 

 

Rank No.

  

Aircraft

   Contracted
Month   Contracted
Year   

Applicable Escalation

No. 1

   Firm Aircraft    [***]   2000    Formula I

No. 2

   Firm Aircraft    [***]   2000    Formula I

No. 3

   Firm Aircraft    [***]   2000    Formula I

No. 4

   Firm Aircraft    [***]   2000    Formula I

No. 5

   Firm Aircraft    [***]   2000    Formula I

No. 6

   Firm Aircraft    [***]   2000    Formula I

No. 7

   Firm Aircraft    [***]   2001    Formula I

No. 8

   Firm Aircraft    [***]   2001    Formula I

No. 9

   Firm Aircraft    [***]   2001    Formula I

No. 10

   Firm Aircraft    [***]   2001    Formula I

No. 11

   Firm Aircraft    [***]   2001    Formula I

No. 12

   Firm Aircraft    [***]   2001    Formula I

No. 13

   Firm Aircraft    [***]   2001    Formula I

No. 14

   Firm Aircraft    [***]   2002    Formula I

No. 15

   Firm Aircraft    [***]   2002    Formula I

No. 16

   Firm Aircraft    [***]   2002    Formula I

No. 17

   Firm Aircraft    [***]   2002    Formula I

No. 18

   Firm Aircraft    [***]   2002    Formula I

No. 19

   Firm Aircraft    [***]   2002    Formula I

No. 20

   Firm Aircraft    [***]   2002    Formula I

No. 21

   Firm Aircraft    [***]   2002    Formula I

No. 22

   Firm Aircraft    [***]   2002    Formula I

No. 23

   Firm Aircraft    [***]   2002    Formula I

No. 24

   Firm Aircraft    [***]   2002    Formula I

No. 25

   Firm Aircraft    [***]   2002    Formula I

No. 26

   Firm Aircraft    [***]   2002    Formula I

 

[***]

Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

 

Page 3 of 8



--------------------------------------------------------------------------------

Rank No.

  

Aircraft

   Contracted
Month   Contracted
Year   

Applicable Escalation

 

No. 27

   Firm Aircraft    [***]   2002    Formula I  

No. 28

   Firm Aircraft    [***]   2002    Formula I  

No. 29

   Firm Aircraft    [***]   2002    Formula I  

No. 30

   Firm Aircraft    [***]   2003    Formula I  

No. 31

   Firm Aircraft    [***]   2003    Formula I  

No. 32

   Firm Aircraft    [***]   2003    Formula I  

No. 33

   Firm Aircraft    [***]   2003    Formula I  

No. 34

   Firm Aircraft    [***]   2003    Formula I  

No. 35

   Firm Aircraft    [***]   2003    Formula I  

No. 36

   Firm Aircraft    [***]   2003    Formula I  

No. 37

   Firm Aircraft    [***]   2003    Formula I  

No. 38

   Firm Aircraft    [***]   2003    Formula I  

No. 39

   Firm Aircraft    [***]   2003    Formula I  

No. 40

   Firm Aircraft    [***]   2003    Formula I  

No. 41

   Firm Aircraft    [***]   2003    Formula I  

No. 42

   Firm Aircraft    [***]   2003    Formula I  

No. 43

   Firm Aircraft    [***]   2003    Formula I  

No. 44

   Firm Aircraft    [***]   2003    Formula I  

No. 45

   Firm Aircraft    [***]   2004    Formula I  

No. 46

   Firm Aircraft    [***]   2004    Formula I  

No. 47

   Firm Aircraft    [***]   2004    Formula I  

No. 48

   Firm Aircraft    [***]   2004    Formula I  

No. 49

   Firm Aircraft    [***]   2004    Formula I  

No. 50

   Firm Aircraft    [***]   2004    Formula I  

No. 51

   Firm Aircraft    [***]   2004    Formula I  

No. 52

   Firm Aircraft    [***]   2004    Formula I  

No. 53

   Firm Aircraft    [***]   2004    Formula I  

No. 54

   Firm Aircraft    [***]   2004    Formula I  

No. 55

   Firm Aircraft    [***]   2004    Formula I     *   

No. 56

   Firm Aircraft    [***]   2004    Formula I  

No. 57

   Firm Aircraft    [***]   2004    Formula I  

No. 58

   Firm Aircraft    [***]   2004    Formula I  

No. 59

   Firm Aircraft    [***]   2004    Formula I     *   

No. 60

   Firm Aircraft    [***]   2005    Formula I  

No. 61

   Firm Aircraft    [***]   2005    Formula I  

No. 62

   Firm Aircraft    [***]   2005    Formula I     *   

No. 63

   Firm Aircraft    [***]   2005    Formula I  

No. 64

   Firm Aircraft    [***]   2005    Formula I  

No. 65

   Firm Aircraft    [***]   2005    Formula I  

No. 66

   Firm Aircraft    [***]   2005    Formula I  

No. 67

   Firm Aircraft    [***]   2005    Formula I     *   

 

[***]

Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

 

Page 4 of 8



--------------------------------------------------------------------------------

Rank No.

  

Aircraft

   Contracted
Month   Contracted
Year   

Applicable Escalation

 

No. 68

   Firm Aircraft    [***]   2005    Formula I  

No. 69

   Firm Aircraft    [***]   2005    Formula I  

No. 70

   Firm Aircraft    [***]   2005    Formula I  

No. 71

   Firm Aircraft    [***]   2005    Formula I     *   

No. 72

   Firm Aircraft    [***]   2005    Formula I  

No. 73

   Firm Aircraft    [***]   2005    Formula I  

No. 74

   Firm Aircraft    [***]   2005    Formula I     *   

No. 75

   Firm Aircraft    [***]   2005    Formula I     *   

No. 76

   Firm Aircraft    [***]   2006    Formula II  

No. 77

   Firm Aircraft    [***]   2006    Formula I  

No. 78

   Firm Aircraft    [***]   2006    Formula I     *   

No. 79

   Firm Aircraft    [***]   2006    Formula I     *   

No. 80

   Firm Aircraft    [***]   2006    Formula I  

No. 81

   Firm Aircraft    [***]   2006    Formula I     *   

No. 82

   Firm Aircraft    [***]   2006    Formula I  

No. 83

   Firm Aircraft    [***]   2006    Formula I     *   

No. 84

   Firm Aircraft    [***]   2006    Formula I     *   

No. 85

   Firm Aircraft    [***]   2006    Formula I  

No. 86

   Firm Aircraft    [***]   2006    Formula I     *   

No. 87

   Firm Aircraft    [***]   2006    Formula I     *   

No. 88

   Firm Aircraft    [***]   2006    Formula I  

No. 89

   Firm Aircraft    [***]   2006    Formula I     *   

No. 90

   Firm Aircraft    [***]   2006    Formula I     *   

No. 91

   Firm Aircraft    [***]   2006    Formula II  

No. 92

   Firm Aircraft    [***]   2007    Formula I  

No. 93

   Firm Aircraft    [***]   2007    Formula I  

No. 94

   Firm Aircraft    [***]   2007    Formula II  

No. 95

   Firm Aircraft    [***]   2007    Formula I  

No. 96

   Firm Aircraft    [***]   2007    Formula I  

No. 97

   Firm Aircraft    [***]   2007    Formula I  

No. 98

   Firm Aircraft    [***]   2007    Formula I     *   

No. 99

   Firm Aircraft    [***]   2007    Formula I     *   

No. 100

   Firm Aircraft    [***]   2007    Formula I     *   

No. 101

   Firm Aircraft    [***]   2007    Formula I     *   

No. 102

   Firm Aircraft    [***]   2007    Formula I     *   

No. 103

   Firm Aircraft    [***]   2007    Formula I     *   

No. 104

   Firm Aircraft    [***]   2008    Formula I     *   

No. 105

   Firm Aircraft    [***]   2008    Formula I     *   

No. 106

   Firm Aircraft    [***]   2008    Formula I     *   

No. 107

   Firm Aircraft    [***]   2008    Formula I     *   

No. 108

   Firm Aircraft    [***]   2008    Formula I     *   

 

[***]

Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

 

Page 5 of 8



--------------------------------------------------------------------------------

Rank No.

  

Aircraft

   Contracted
Month    Contracted
Year   

Applicable Escalation

 

No. 109

   Firm Aircraft    [***]    2008    Formula I     *   

No. 110

   Firm Aircraft    [***]    2008    Formula I     *   

No. 111

   Firm Aircraft    [***]    2008    Formula I     *   

No. 112

   Firm Aircraft    [***]    2008    Formula I     *   

No. 113

   Firm Aircraft    [***]    2008    Formula I     *   

No. 114

   Firm Aircraft    [***]    2008    Formula I     *   

No. 115

   Firm Aircraft    [***]    2008    Formula I     *   

No. 116

   Firm Aircraft    [***]    2009    Formula I     *   

No. 117

   Firm Aircraft    [***]    2009    Formula I     *   

No. 118

   Firm Aircraft    [***]    2009    Formula I     *   

No. 119

   Firm Aircraft    [***]    2010    Formula I     *   

No. 120

   Firm Aircraft    [***]    2010    Formula I     *   

No. 121

   Firm Aircraft    [***]    2010    Formula I     *   

No. 122

   Firm Aircraft    Year    2011    Formula II  

No. 123

   Firm Aircraft    Year    2011    Formula I     *   

No. 124

   Firm Aircraft    Year    2011    Formula I     *   

No. 125

   Firm Aircraft    Year    2011    Formula I     *   

No. 126

   Firm Aircraft    Year    2011    Formula I     *   

No. 127

   Firm Aircraft    Year    2012    Formula I     *   

No. 128

   Firm Aircraft    Year    2012    Formula I     *   

No. 129

   Firm Aircraft    Year    2012    Formula I     *   

No. 130

   Firm Aircraft    Year    2012    Formula I     *   

No. 131

   Firm Aircraft    Year    2012    Formula I     *   

No. 132

   Firm Aircraft    Year    2012    Formula I     *   

No. 133

   Firm Aircraft    Year    2012    Formula II  

No. 134

   Firm Aircraft    Year    2012    Formula II  

No. 135

   Firm Aircraft    Year    2012    Formula II  

No. 136

   Firm Aircraft    Year    2012    Formula II  

No. 137

   Firm Aircraft    Year    2012    Formula I     *   

No. 138

   Firm Aircraft    Year    2012    Formula I     *   

No. 139

   Firm Aircraft    Year    2012    Formula I     *   

No. 140

   Firm Aircraft    Year    2013    Formula I     *   

No. 141

   Firm Aircraft    Year    2013    Formula I     *   

No. 142

   Firm Aircraft    Year    2013    Formula I     *   

No. 143

   Firm Aircraft    Year    2013    Formula II  

No. 144

   Firm Aircraft    Year    2013    Formula II  

No. 145

   Firm Aircraft    Year    2013    Formula I     *   

No. 146

   Firm Aircraft    Year    2013    Formula II  

No. 147

   Firm Aircraft    Year    2013    Formula II  

No. 148

   Firm Aircraft    Year    2013    Formula II  

 

[***]

Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

 

Page 6 of 8



--------------------------------------------------------------------------------

Rank No.

  

Aircraft

   Contracted
Month    Contracted
Year   

Applicable Escalation

 

No. 149

   Firm Aircraft    Year    2013    Formula II  

No. 150

   Firm Aircraft    Year    2013    Formula II  

No. 151

   Firm Aircraft    Year    2013    Formula II  

No. 152

   Firm Aircraft    Year    2013    Formula II  

No. 153

   Firm Aircraft    Year    2014    Formula I     *   

No. 154

   Firm Aircraft    Year    2014    Formula II  

No. 155

   Firm Aircraft    Year    2014    Formula II  

No. 156

   Firm Aircraft    Year    2014    Formula II  

No. 157

   Firm Aircraft    Year    2014    Formula II  

No. 158

   Firm Aircraft    Year    2014    Formula II  

No. 159

   Firm Aircraft    Year    2014    Formula II  

No. 160

   Firm Aircraft    Year    2014    Formula II  

No. 161

   Firm Aircraft    Year    2014    Formula II  

No. 162

   Firm Aircraft    Year    2014    Formula I     *   

No. 163

   Firm Aircraft    Year    2014    Formula II  

No. 164

   Firm Aircraft    Year    2014    Formula II  

No. 165

   Firm Aircraft    Year    2015    Formula II  

No. 166

   Firm Aircraft    Year    2015    Formula II  

No. 167

   Firm Aircraft    Year    2015    Formula II  

No. 168

   Firm Aircraft    Year    2015    Formula II  

No. 169

   Firm Aircraft    Year    2015    Formula I     *   

No. 170

   Firm Aircraft    Year    2015    Formula I     *   

No. 171

   Firm Aircraft    Year    2015    Formula I     *   

No. 172

   Firm Aircraft    Year    2015    Formula I     *   

No. 173

   Firm Aircraft    Year    2015    Formula I     *   

2004 Option Aircraft

 

Rank No.

  

Aircraft

   Month   

Applicable Escalation

   Year

No. 174

   Option Aircraft    [***]    Formula II    2011

No. 175

   Option Aircraft    [***]    Formula II    2011

No. 176

   Option Aircraft    [***]    Formula II    2011

No. 177

   Option Aircraft    [***]    Formula II    2012

No. 178

   Option Aircraft    [***]    Formula II    2012

No. 179

   Option Aircraft    [***]    Formula II    2012

No. 180

   Option Aircraft    [***]    Formula II    2012

No. 181

   Option Aircraft    [***]    Formula II    2013

No. 182

   Option Aircraft    [***]    Formula II    2013

No. 183

   Option Aircraft    [***]    Formula II    2013

 

[***]

Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

 

Page 7 of 8



--------------------------------------------------------------------------------

 

Rank No.

  

Aircraft

   Month   

Applicable Escalation

   Year

No. 184

   Option Aircraft    [***]    Formula II    2013

No. 185

   Option Aircraft    [***]    Formula II    2013

No. 186

   Option Aircraft    [***]    Formula II    2013

No. 187

   Option Aircraft    [***]    Formula II    2013

No. 188

   Option Aircraft    [***]    Formula II    2014

No. 189

   Option Aircraft    [***]    Formula II    2014

No. 190

   Option Aircraft    [***]    Formula II    2014

No. 191

   Option Aircraft    [***]    Formula II    2014

No. 192

   Option Aircraft    [***]    Formula II    2015

No. 193

   Option Aircraft    [***]    Formula II    2015

No. 194

   Option Aircraft    [***]    Formula II    2015

No. 195

   Option Aircraft    [***]    Formula II    2015

Option Aircraft to be delivered after [***] are subject to IAE and Airbus SAS
concurrence on extension of the current purchase agreement between the parties.

Leased Aircraft

 

Year

   Number   

Delivery Dates

1999

   1    1 [***]

2000

   3    1 [***], 1 [***], 1 [***]

2001

   4    1 [***], 2 [***], 1 [***]

2003

   1    1 [***]

2004

   1    1 [***]

 

[***]

Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

 

Page 8 of 8